UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________x
                                          :
In re                                     :                 Chapter 7
                                          :
BOAZ BAGBAG,                              :                 Case No. 08-12667 (MEW)
                                          :
                        Debtor.           :
__________________________________________x
                                          :
BOAZ BAGBAG,                              :
                        Plaintiff,        :
      v.                                  :                 Adv. Pro. No. 19-1022 (MEW)
                                          :
SUMMA CAPITAL CORP.                       :
                                          :
                        Defendant,        :
__________________________________________:

                 ORDER DENYING MOTION TO VACATE JUDGMENT

       This adversary proceeding originated in the Supreme Court for the State of New

York and was removed to the United States District Court for the District of New York

and then referred to this Court. The Court previously held that the complaint should be

treated as a motion for relief from a judgment pursuant to Fed. R. Civ. P. 60, made

applicable by Fed. R. Bankr. P. 9024. The Court directed the Debtor to file a such a

motion, which the Debtor did on April 19, 2019 (the “Rule 60(b) Motion”). [Dkt No. 14].

Summa Capital opposed the Rule 60(b) Motion. An evidentiary hearing was held on July

30-31, 2019. For the reasons set forth in the separate Decision entered this same day

(which incorporates rulings that the Court announced at the conclusion of the Hearing), it

is hereby

       ORDERED, that the motion to vacate the Judgment is denied; and it is further
       ORDERED, that on or before August 8, 2019 the parties shall notify the Court

whether they believe that any other aspect of this adversary proceeding remains to be

decided, or whether the proceeding should be dismissed.

Dated: New York, New York
       August 1, 2019

                                            /s/ Michael E. Wiles
                                            HONORABLE MICHAEL E. WILES
                                            UNITED STATES BANKRUPTCY JUDGE
